UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-6700


JOHN F. ALLEN,

                 Petitioner – Appellant,

          v.

GENE M. JOHNSON, Director, Virginia Department of Corrections,

                 Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:08-cv-01343-TSE-TCB)


Submitted:   August 31, 2010              Decided:   September 21, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John F. Allen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John F. Allen seeks to appeal the district court’s

order     dismissing     as     untimely        his    28    U.S.C.      § 2254     (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues     a    certificate       of    appealability.           28   U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent    “a       substantial    showing         of     the   denial     of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by   demonstrating          that    reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see Miller-El      v.    Cockrell,        537    U.S.   322,     336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

              Allen’s challenge to the district court’s timeliness

ruling hinges on facts and an argument he did not present to the

district      court.     We     generally       do    not   consider     new   arguments

raised for the first time on appeal.                   See Sawyer v. Whitley, 505

U.S. 333, 338-39 (1992); Murray v. Carrier, 477 U.S. 478, 495-96

(1986); Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).

                                            2
“Exceptions to this general rule are made only in very limited

circumstances,          such    as   where    refusal      to     consider     the       newly-

raised     issue        would   be    plain       error    or     would     result       in   a

fundamental miscarriage of justice.”                      Id.     Such is not the case

here.

            We have independently reviewed the record and conclude

that Allen has not made the showing required for issuance of a

certificate        of      appealability.             Accordingly,            we     deny      a

certificate        of     appealability       and     dismiss         the   appeal.           We

dispense     with        oral    argument      because          the   facts        and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    DISMISSED




                                              3